[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
Motion to Correct Decision is granted.
The journal entry and opinion of this court released on March 2, 2000 in this case contained an error on the front page as follows:
  For plaintiff-appellee:  JOYCE E. BARRETT Attorney at Law 800 Standard Building 1370 Ontario Street Cleveland, OH 44113
  For defendant-appellant: JOSEPH G. STAFFORD JOHN J. DYER III Attorneys at Law Stafford  Stafford Associates 323 Lakeside Avenue West 380 Lakeside Place Cleveland, OH 44113
This error is hereby corrected to read as follows:
  For plaintiff-appellee:  JOSEPH G. STAFFORD JOHN J. DYER III Attorneys at Law Stafford  Stafford Associates 323 Lakeside Avenue West 380 Lakeside Place Cleveland, OH 44113
  For defendant-appellant: JOYCE E. BARRETT Attorney at Law 800 Standard Building 1370 Ontario Street Cleveland, OH 44113
It is hereby ordered that said journal entry and opinion of March 2, 2000 be amended nuno pro tunc to correct the error on the front page in this opinion as stated above.
It is further ordered that, as so amended, said journal entry and opinion of March 2, 2000 shall stand in full force and effect in all its particulars.
The corrected entry is attached.
TERRENCE O'DONNELL P.J. CONCURRING
TIMOTHY E. McMONAGLE, J. CONCURRING
____________________ KENNETH A. ROCCO JUDGE